United States Court of Appeals
                        For the First Circuit

No. 12-1896

                            UNITED STATES,

                               Appellee,

                                  v.

                           PAUL V. BURDULIS,

                         Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]


                                Before

                       Thompson, Circuit Judge,
                      Souter, Associate Justice,*
                        Kayatta, Circuit Judge.


             Judith H. Mizner, Assistant Federal Public Defender, for
appellant.
          Elana Nightingale Dawson, with whom Carmen M. Ortiz,
United States Attorney, was on brief, for appellee.


                             May 23, 2014




     *
        Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          KAYATTA, Circuit Judge.        Paul Burdulis was convicted of

possessing   child    pornography    in     violation     of    18   U.S.C.

§ 2252(a)(4)(B) after the police found such pornography on a thumb

drive (a kind of data storage device) in his home.             To show that

the pornography was "produced using materials which have been . . .

shipped or transported" in interstate commerce, as required by the

statute, the prosecution relied solely on an inscription on the

thumb drive stating, "Made in China."        We agree with the district

court that copying pornography onto a thumb drive is "produc[ing]"

pornography under the statute, and we reject Burdulis's challenge

to the admission of the drive's inscription.              We also reject

Burdulis's claim that our interpretation of the law puts it beyond

Congress's   authority   to   regulate    interstate    commerce.     After

discussing these issues, along with Burdulis's objections to the

warrant used to search the thumb drive, we affirm his conviction in

all respects.

                              I. Background

          Burdulis became the subject of investigation by local

police in Massachusetts when a note with his first name, email

address, and telephone number was given to a thirteen-year-old boy

at a golf course.    After learning of the boy's receipt of the note,

and determining that the owner of the phone number, Burdulis, was

a registered sex offender, a detective created an email address to




                                   -2-
communicate with Burdulis posing as "Tye," the boy who received the

note.

          Burdulis sent approximately thirty emails to Tye during

a span of four days in May 2009.     In the emails, Burdulis asked for

"naughty pics" of Tye, and sent Tye a naked picture of himself,

with his penis exposed. Burdulis also offered to send Tye "pornos"

and "internet pics."

          In his emails, Burdulis suggested several times that he

and Tye should meet in person, making the following statements

(among others):

          •       “maybe sometime you would join me in a bubble

                  bath?”;



          •       “if we get together again maybe I could give you

                  a present :)”;



          •       "wish I could hug you too . . . wish we could get

                  together    but    guess   you   got   school   in   the

                  morning";



          •       "Is there a way to see each other for real

                  today?";




                                    -3-
              •         “It would be neat if we could work it out that

                        you come over sometime”; and,



              •         “I have the camera on my phone for now, but

                        that’s all I have unless you come over and I use

                        my webcam.”




              After several days of emailing, the local police sought

and received a warrant to search Burdulis's home.1               In seeking the

warrant, the police claimed that the emails established probable

cause to believe that Burdulis had committed two crimes under state

law: enticement of a child under sixteen, Mass. Gen. Laws ch. 265,

§ 26C, and dissemination of matter harmful to minors, Mass. Gen.

Laws ch. 272, § 28. The warrant granted authorization to seize all

digital devices in Burdulis's home, and to search them for any

information linking Burdulis to the emails and for any "information

regarding the creation and maintaining [of] pornographic material.”

              The police took several digital devices from Burdulis's

home, including a thumb drive. When an officer viewed a gallery of

images   on       the   thumb   drive,   he    saw   several   images   of   child

pornography.        Burdulis does not dispute on appeal that the thumb



     1
        The police received two subsequent warrants in this case,
but the government relies only on the first warrant, issued on May
12, 2009, to justify its searches on this appeal.

                                         -4-
drive contained child pornography or that it belonged to him.

              Burdulis was prosecuted in federal court for possession

of child pornography, found guilty by a jury, and sentenced to 108

months   in    prison.    Before   trial,   the   district   court   denied

Burdulis's motion to suppress the evidence found in his home,

ruling that the warrant was supported by probable cause.2              The

district court also rejected Burdulis's claim that the government's

proof failed to satisfy the jurisdictional element of the child

pornography statute, and that the statute, as applied to him,

exceeded Congress's authority under the commerce clause.         Burdulis

appeals these rulings.

               II. The Constitutionality of the Search Warrant

              Burdulis first argues that the warrant to search both his

home and the devices inside it violated the Fourth Amendment

because the government did not have probable cause to believe that

he had committed any crime and because the warrant was too broad.

In assessing the district court's denial of Burdulis's motion to

suppress, we review the court's legal conclusions de novo while

reviewing factual findings for clear error.3           United States v.

Wilder, 526 F.3d 1, 5 (1st Cir. 2008).


     2
        The court initially granted Burdulis's motion in part but
later amended its order to reject the motion entirely.
     3
        The government contends that Burdulis forfeited parts of
his Fourth Amendment argument below.      Because we find that
Burdulis's challenges fail on their merits, we need not decide
whether they were forfeited.

                                    -5-
          Burdulis's emails certainly supplied probable cause to

believe that he had committed the state crime of enticement of a

child under sixteen.   As relevant here, a person commits the crime

by "coax[ing] or invit[ing]" another person, believing that person

to be under the age of sixteen, to enter a "dwelling . . . with the

intent that he or another person will violate" specified laws,

including the prohibition against unnatural and lascivious acts

with a child under 16 and the prohibition on indecent assault and

battery on a child under 14.   Mass. Gen. Laws ch. 265, §§ 26C, 13B,

ch 272, § 35A.    In context, the emails we have described above

could self-evidently be viewed as constituting enticement.

          Similarly, the police had probable cause to believe that

Burdulis committed the state crime of dissemination of matter

harmful to minors when he sent Tye a naked picture showing his

partially erect penis.   Massachusetts law defines matter "harmful

to minors" to include material that "(1) describes or represents

nudity, sexual conduct or sexual excitement, so as to appeal

predominantly to the prurient interest of minors; (2) is patently

contrary to prevailing standards of adults in the county where the

offense was committed as to material suitable for such minors; and

(3) lacks serious literary, artistic, political or scientific value

for minors."   Mass. Gen. Laws ch. 272, § 31.   The statute prohibits

purposeful dissemination of material that the distributor knows is

harmful to minors to someone the distributor believes to be a


                                 -6-
minor.    Mass. Gen. Laws ch. 272, § 28.          The Massachusetts Supreme

Judicial Court has held that an image displaying a man's genitals,

even if not obscene, could be found by a jury to be matter harmful

to   minors    depending    on   the   surrounding       circumstances.       See

Commonwealth v. Kereakoglow, 456 Mass. 225, 228 & n.6 (2010). That

the picture here purported to be of the distributor himself, and

was employed as a lure, certainly enhanced the reasonableness of

deeming it harmful.4       See Florida v. Harris, 133 S. Ct. 1050, 1055

(2013) (explaining that the police have probable cause for a search

where "the facts available to [them] would warrant a person of

reasonable caution in the belief that . . . evidence of a crime is

present" (internal quotation marks omitted)).

              Burdulis   also    argues   that,   even    if   the   police   had

probable cause for a limited search of his home, the warrant swept

too broadly in allowing the police to look for “[a]ny computer data

file containing information regarding the creation and maintaining

[of] pornographic material."        To prevent "exploratory rummaging in

a person's belongings," Coolidge v. New Hampshire, 403 U.S. 443,

467 (1971), a search must be "confined in scope to particularly



      4
         In these respects, and in its availability for direct
review by the factfinder, the photo was quite unlike the Playboy
magazine at issue in Commonwealth v. Militello, 66 Mass. App. Ct.
325, 332-33 (2006) (holding that oral description of photos, which
"left a good deal to the imagination," could not support a jury
finding that the magazine was matter harmful to minors).
Militello, in any event, is a lower state court decision pre-dating
Kereakoglow.

                                       -7-
described evidence relating to a specific crime for which there is

demonstrated probable cause," Davis v. Gracey, 111 F.3d 1472, 1478

(10th Cir. 1997). Here, Burdulis's own emails defeat his challenge

to the warrant's breadth by showing that the police had probable

cause to believe he possessed pornography in electronic form that

he intended to send to Tye over the internet, justifying a search

matched in scope to that suspicion.     See Mass. Gen. Laws 272, § 29

(prohibiting the possession of material harmful to minors with the

intent to distribute to someone believed to be a minor). After Tye

mentioned watching videos that a friend stole from his grandfather,

Burdulis asked if the videos were "pornos."          When Tye responded

affirmatively, Burdulis wrote, "I like porno too at times -- what

kinds do you like to watch and do you d/l from the internet too?"

In the same email, Burdulis said, "What would you like me to send

to you? I will try to send if I can."          And in his next email,

Burdulis asked if Tye wanted him to send "internet pics."            The

emails were certainly enough to create a reasonable suspicion that

Burdulis intended to send Tye pornography electronically, and the

police   could   reasonably   believe   that   the   pornography   would

constitute material harmful to minors under the Massachusetts

statute.5   Accordingly, the scope of the search fit the suspected

crime, so we reject Burdulis's argument that the warrant was overly


     5
        Not surprisingly, we reject Burdulis's argument that the
police could not reasonably believe that he was referring to
pornography when he used the word "pornos."

                                  -8-
broad.

           In assessing whether the police had probable cause to

search   for   pornography,   we    acknowledge    that,    in    a   different

context, we have cautioned that courts should generally not approve

a warrant to search for child pornography based solely on a police

officer's assertion that images he has seen but has not shown to

the magistrate constitute such pornography.          See United States v.

Brunette, 256 F.3d 14, 18-19 (1st Cir. 2001).              In cases in which

the warrant request hinges on a judgment by an officer that

particular pictures are pornographic, the officer must convey to

the   magistrate   more   than     his   mere   opinion    that   the    images

constitute pornography. Here, though, the warrant was not based on

any officer's opinion that certain pictures were pornographic.

Instead, the officer submitted to the magistrate Burdulis's own

statements that are reasonably read as indicating that he intended

to send pornography to Tye.         These statements, combined with the

fact that Burdulis had already sent an image likely qualifying as

matter harmful to minors (which the police did provide to the

magistrate), created a reasonable inference that a search of

Burdulis's digital devices would turn up evidence that he possessed

pornography and thereby support a conclusion that he intended to

send it to Tye.    Consequently, we see no basis for reversing the

district court's denial of Burdulis's motion to suppress.




                                     -9-
                      III. The Jurisdictional Element

            Burdulis next raises a series of arguments related to the

jurisdictional element of the statute under which he was convicted.

The term "jurisdictional element" refers to a statutory provision

that limits (or, more commonly, justifies) the reach of a federal

statute by linking the offense to conduct that involves "at least

some explicit connection with or effect on interstate commerce."

United States v. Morales-de Jesús, 372 F.3d 6, 12 (1st Cir. 2004)

(internal quotation marks omitted).       Here, the federal prohibition

on possession of child pornography applies very broadly to any

visual depiction that:

     has been mailed, or has been shipped or transported using
     any means or facility of interstate or foreign commerce
     or in or affecting interstate or foreign commerce, or
     which was produced using materials which have been mailed
     or so shipped or transported, by any means including by
     computer.

18 U.S.C. § 2252(a)(4)(B).

            In attempting to show that the jurisdictional element was

satisfied in this case, the government offered evidence that

Burdulis's thumb drive, which contained child pornography, was made

in China.    Based on this evidence, the government argued that the

pornographic images were "produced using materials"--namely, the

thumb drive--"shipped or transported . . . in . . . interstate or

foreign commerce."    We discuss below Burdulis's objection to the

admissibility   of   the   government's   evidence,   but   we   start   by

assessing his arguments regarding the meaning of the jurisdictional

                                  -10-
element and its effect on the statute's constitutionality.          On

these purely legal issues, which Burdulis raised below, we review

the district court's decision de novo.

           Burdulis contends that the word "produced" in the statute

refers only to the initial creation of the pornography.             For

example, according to Burdulis, the materials used in producing a

pornographic video would include the camera used in capturing the

video, but not a hard drive later used to download the video from

the internet, nor a disk onto which the video was copied.

Burdulis's primary support for his argument is a dictionary entry

defining   "produce"   as   "bring   into   existence,"   among   other

definitions.   But this definition does not prove Burdulis's point,

because to create a copy from an original is to bring something

into existence: the copy.    For instance, someone who photocopies a

newspaper article has brought into existence a new copy of the

article.

           The statute itself embraces this notion of production.

It defines "producing" to include "publishing" and "manufacturing."

18 U.S.C. § 2256(3).   In ordinary usage, both words encompass the

creation of new copies from an original. For example, a publishing

house is involved in the publication of a book when it prints

copies of the book for sale, regardless of whether it participated

in writing and editing the book or even in creating the first bound

copy.   We also note that in describing production, the statute


                                 -11-
specifically mentions computers, which are often (and perhaps

primarily) used to view and store copies of previously created

digital files.

             Five of the six circuits that have addressed the issue

have applied this understanding of production to find that the

jurisdictional element is satisfied when someone copies a file onto

a digital medium such as a thumb drive.6             When a person loads an

image onto a thumb drive from the internet or another source, that

person has created a new copy of the image in the digital memory of

the thumb drive.      As the Ninth Circuit put it, "[w]hen the file

containing the image is copied onto a disk, the original is left

intact and a new copy of the image is created, so the process

'produces' an image."       United States v. Guagliardo, 278 F.3d 868,

871   (9th   Cir.   2002)   (per   curiam).         Contrary   to    Burdulis's

contention at oral argument, then, the thumb drive is not merely a

"passive     receptacle,"   such   as   a   frame    in   which     an   existing

photograph is placed.        Rather, it is a tool that produces yet

another copy of the photograph.



      6
        See United States v. Dickson, 632 F.3d 186, 189-90 (5th
Cir. 2011); United States v. Caley, 355 F. App'x 760, 761 (4th Cir.
2009); United States v. Maxwell, 386 F.3d 1042, 1052 (11th Cir.
2004), vacated but later reinstated in relevant part, see 446 F.3d
1210, 1211 (11th Cir. 2006); United States v. Angle, 234 F.3d 326,
341 (7th Cir. 2000); United States v. Lacy, 119 F.3d 742, 750 (9th
Cir. 1997).   Even the Tenth Circuit, which reached a different
conclusion, has more recently offered cause to question its earlier
decision. See United States v. Schene, 543 F.3d 627, 636-39 (10th
Cir. 2008).

                                    -12-
                Burdulis nevertheless maintains that applying the statute

in this way would make it unconstitutional.               He says that absent a

stronger link to interstate commerce, his conduct sat outside

Congress's power to regulate.              Yet, we have already rejected a

nearly identical challenge to a conviction based on the intrastate

possession of a photo taken with a camera manufactured out of

state.      See United States v. Robinson, 137 F.3d 652, 656 (1st Cir.

1998).      It would make no sense to then say that the use of a device

manufactured abroad to create copies of pornographic material would

nevertheless fall outside Congress's control. After all, it is the

ease       of   copying   with   digital      devices   that    now   drives    the

exponential proliferation of child pornography as part of a broad

interstate market. See Paroline v. United States, 134 S. Ct. 1710,

1717 (2014).          Congress may act in response to this "substantial

influence on . . . market conditions." Gonzales v. Raich, 545 U.S.
1, 19 (2005).         See also National Fed'n of Indep. Bus. v. Sebelius,

132    S.       Ct.   2566,   2586   (2012)    (opinion    of   Roberts,       C.J.)

("Congress's power . . . extends to activities that [have a

substantial effect on interstate commerce] only when aggregated

with similar activities of others"). Like our sister circuits that

have addressed this issue,7 we reject Burdulis's Commerce Clause

argument.


       7
        See, e.g., United States v. Bowers, 594 F.3d 522, 527-30
(6th Cir. 2010) (rejecting a challenge similar to Burdulis's, and
collecting cases from other circuits doing the same).

                                       -13-
                IV.   The Admissibility of the Inscription

          Finally, Burdulis argues that the district court erred by

admitting as evidence the inscription on his thumb drive, "Made in

China," over his hearsay objection.           Without the inscription,

Burdulis points out, the government would have had no evidence that

the thumb drive traveled in interstate commerce and therefore no

evidence that the jurisdictional element was satisfied.           When

presented with a preserved evidentiary objection, we review the

district court's decision for abuse of discretion, reversing if we

are "left with a definite and firm conviction that the court made

a clear error of judgment." United States v. Trenkler, 61 F.3d 45,

57 (1st Cir. 1995) (internal quotation marks omitted).        Where an

evidentiary objection is not preserved, we review for plain error,

requiring the appellant to show that the error, if any, was "clear

or obvious," "affected his substantial rights," and "seriously

impaired the fairness, integrity, or public reputation of judicial

proceedings."   United States v. Mardirosian, 602 F.3d 1, 11 (1st

Cir. 2010).

          Like the district court, we accept for purposes of

analysis Burdulis's claim that the inscription was hearsay, a

statement made outside of court used to prove the truth of the

matter asserted.8     Fed. R. Evid. 801(c).    While the federal rules

     8
       Three circuits have found that similar inscriptions are not
statements falling within the hearsay rule.   See United States v.
Koch, 625 F.3d 470, 480 (8th Cir. 2010); United States v. Thody,

                                 -14-
of    evidence    generally      prohibit    hearsay,   they   include   several

exceptions to that rule, including a "residual exception." Fed. R.

Evid. 807.       That exception allows the admission of hearsay if “the

statement        has       equivalent       circumstantial     guarantees      of

trustworthiness [to hearsay statements falling under a specified

hearsay exception]"; "it is more probative on the point for which

it is offered than any other evidence that the proponent can obtain

through reasonable efforts"; and, "admitting it will best serve the

purposes of these rules and the interests of justice,” along with

a fourth requirement not at issue here.               Fed. R. Evid. 807(a).

             Burdulis objected below only on the first prong, arguing

that the inscription lacked sufficient indicia of reliability.                He

now presses that claim on appeal, along with several new arguments

that he did not present in the district court.               On the reliability

issue, we detect no abuse of discretion in the conclusion that the

inscription had "circumstantial guarantees of trustworthiness" as

required by the rule.            The district court rightly considered the

fact that inscriptions indicating foreign origin are regulated, see

19 U.S.C. § 1304, and federal law prohibits false or misleading

designations of origin, see 15 U.S.C. § 1125(a).               Moreover, under

the    federal     rules    of   evidence     trade   inscriptions   are    self-

authenticating, Fed. R. Evid. 902(7), meaning they "require no



978 F.2d 625, 630-31 (10th Cir. 1992); United States v. Alvarez,
972 F.2d 1000, 1004 (9th Cir. 1992).

                                        -15-
extrinsic evidence of authenticity in order to be admitted," Fed.

R. Evid. 902. An authentic inscription, of the kind made regularly

by manufacturers in accordance with federal law, bears significant

similarity    to    other   forms   of    evidence   admissible   under   the

enumerated hearsay exceptions.           See Fed. R. Evid. 803(6) (records

of regularly conducted activity), (9) (certain information reported

to a public office in accordance with a legal duty). Common sense,

too, suggests a low probability that someone would stamp "Made in

China" on a device made in the United States and presumably

marketed here.      Certainly the record here contains no reason to

think otherwise. As to the other prongs of Rule 807(a), Burdulis's

new arguments are largely perfunctory and provide no cause to treat

as plain error any doubt that the inscription was more probative

than other evidence reasonably available to the government or that

admission of the evidence served the interests of justice.

             Burdulis also contends for the first time on appeal that

the government failed to give adequate notice before trial as

required by Rule 807(b). That paragraph requires notice of "intent

to   offer    the   statement   and      its   particulars,   including   the

declarant's name and address," in order to ensure that the opposing

party has "a fair opportunity to meet it."           Fed. R. Evid. 807(b).

Here, the government notified the district court and the defendant

before trial that it sought to establish an interstate nexus by

"introduc[ing] into evidence the thumb drive containing images and


                                      -16-
videos of child pornography . . . [which] bears a manufacturer's

label that . . . reads, 'Made in China.'"

          Burdulis faults the notice for failing to inform him that

the government would use Rule 807 as a basis for admission, but the

rule does not require such procedural information to be part of the

notice. Burdulis also complains that the government never provided

"contact information for anyone who could be questioned regarding

the veracity of the imprint."     We agree with Burdulis that the

government fell short under the rule by failing to provide notice

to Burdulis that the drive bore the name and mark of SanDisk, a

company that manufactures digital devices.          The government also

should have provided an address for SanDisk.

          Nevertheless,   Burdulis   has   failed    to   show   that   the

admission of the evidence affected his substantial rights and

impaired the integrity of the judicial process, as required by our

plain error standard.   Mardirosian, 602 F.3d at 11.        Notably, the

drive was taken from Burdulis's own home, and Burdulis has never

claimed that he was unaware that the drive bore SanDisk's name. As

for the address, the government correctly points out that Sandisk's

address could have been "easily . . . obtained through a simple

online search."    And Burdulis never made any request of the

government for information regarding the manufacturer.           In these

circumstances, where Burdulis had or could easily obtain all of the

information he needed to meet the government's evidence, and never


                                -17-
requested    additional     information,      we   find     no   plain    error    in

admission of the inscription.          See United States v. Doe, 860 F.2d
488, 491-92 (1st Cir. 1988) (rejecting a challenge to failure to

provide notice under the residual hearsay exception where the

defendants    did   "not    appear    to   have    been    prejudiced"      by    the

omission); United States v. Brantley, 68 F.3d 1283, 1288-89 (11th

Cir. 1995) (finding no prejudice where the government relied on an

inscription    on   the    defendant's     firearm,       deeming   it    "a   clear

indication of interstate commerce which must have been known by him

all along").

                                     V. Conclusion

            For   the   reasons   stated      above,   we    affirm      Burdulis's

conviction.

            So ordered.




                                       -18-